Name: Commission Regulation (EEC) No 629/93 of 18 March 1993 on the supply of milk products as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 67/8 Official Journal of the European Communities 19 . 3. 93 COMMISSION REGULATION (EEC) No 629/93 of 18 March 1993 on the supply of milk products as food aid Whereas, notably for logistical reasons, certain supplies are not awarded within the first and second deadlines for submissions of tenders ; whereas, in order to avoid re ­ publication of the notice of invitation to tender, a third deadline for submission of tenders should be opened, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 (1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain recipients 200 tonnes of milk powder ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4), as amended by Regulation (EEC) No 790/91 J5) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs ; HAS ADOPTED THIS REGULATION : Article 1 Milk products shall be mobilized in the Community, as Community food aid, for supply to the recipients listed in the Annex in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annex. Supplies shall be awarded by the tendering procedure. The successful tenderer is deemed to have noted and accepted all the general and specific conditions appli ­ cable. Any other condition or reservation included in his tender is deemed unwritten. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 March 1993. For the Commission Rene STEICHEN Member of the Commission (&gt;) OJ No L 370, 30. 12. 1986, p. 1 . (2) OJ No L 174, 7. 7. 1990, p. 6. (3) OJ No L 136, 26. 5. 1987, p. 1 . 0 OJ No L 204, 25. 7. 1987, p. 1 . V) OJ No L 81 , 28 . 3. 1991 , p. 108 . 19. 3. 93 Official Journal of the European Communities No L 67/9 ANNEX LOT A 1 . Operation No (') : 1446/90 2. Programme : 1989 3. Recipient (2) : Pakistan 4. Representative of the recipient : Dr Liaquat Ali Bhutto : Assistant Project Director (WFPK) Ministry of Health, Government of Pakistan : near USAID Building No 4, Block B ; Sindhi Muslim Housing Society, Karachi ; Tel. (92-51 ) 44 70 91 5. Place or country of destination (*) : Pakistan 6. Product to be mobilized : vitaminized skimmed-milk powder 7. Characteristics and quality of the goods (3) : see OJ No C 114, 29. 4. 1991 , p. 3 (under I.B.1 ) 8 . Total quantity : 200 tonnes 9. Number of lots : one 10. Packaging and marking (6) : 25 kg see OJ No C 114, 29. 4. 1991 , p . 4 (under I.B.2, IA2.2 and I.B.3) Markings in English supplementary markings 'not for sale 11 . Method of mobilization : Community market The skimmed-milk powder must be manufactured and the vitamins incorporated after the award of the tender 12. Stage of supply : free at destination 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  1 6. Address of the warehouse and, if appropriate, port of landing : Ministry of Food and Agriculture Godown, Karachi Port 17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 10 - 23. 5. 1993 18. Deadline for the supply : 30 . 6. 1993 19. Procedure for determining the costs of supply : Invitation to tender 20. Date of expiry of the period allowed for submission of tenders : 12 noon (Brussels time) on 19. 4. 1993 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 3. 5. 1993 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 24. 5 - 6. 6. 1993 (c) deadline for the supply : 14. 7. 1993 B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 17. 5. 1993 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 7  20. 6. 1993 (c) deadline for the supply : 28 . 7. 1993 22. Amount of tendering security : ECU 20 per tonne 23. Amount of delivery security : 10% of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de l'aide alimentaire, Ã 1 attention de Monsieur T. Vestergaard, bÃ ¢timent Loi 120, bureau 7/46, rue de la Loi 200, B-1049 Bruxelles ; telex : 22037 AGREC B or 25670 AGREC B. telefax (32-2) 296 20 05 / 295 01 32 / 296 10 97 / 295 01 30 / 296 33 04 25. Refund payable on application by the successful tenderer (4): Refund applicable 12. 3. 1993, fixed by Commission Regulation (EEC) No 425/93 (OJ No L 48, 25. 2. 1993, p. 26.) No L 67/10 Official Journal of the European Communities 19. 3. 93 Notes : ( !) The operation number should be mentioned in all correspondence. (2) The successful tenderer shall contact the recipient as soon as possible to establish which consignment documents are required. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifiying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium-134 and -137 and iodine-131 levels. (4) Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56), as last amended by Regula ­ tion (EEC) No 2226/89 (OJ No L 214, 25. 7. 1989, p. 10), is applicable as regards the export refund and, where appropriate, the accession compensatory amounts. The date referred to in Article 2 of the said Regulation is that referred to in point 25 of this Annex. The amount of the refund, shall be converted into national currency by applying the agricultural conver ­ sion rate applicable on the day of completion of the customs export formalities. The provisions of Articles 8 to 12 of Commission Regulation (EEC) No 3819/92 (OJ No L 387, 31 . 12. 1992, p. 17) shall not apply to this amount. (*) Commission delegation to be contacted by the successful tenderer : see OJ No C 1 14, 29. 4. 1991 , p. 33. 0 The bags must be placed in 20-foot containers. The free holding period for containers must be at least 15 days.